DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a printing system comprising: 
a plurality of nozzles to eject a printing agent on a substrate to print a print job; and 
a controller programmed to: 
receive the print job comprising an outline and a fill area to be printed, 
define a first subset of the plurality of nozzles as a first printing mode to print the outline, 
define a second subset of the plurality of nozzles as a second printing mode to print the fill area, wherein the second subset comprises more nozzles than the first subset, and 
operate the plurality of nozzles to print the print job, including operating the first subset of nozzles to print the outline based on the first printing mode and operating the second subset of nozzles to print the fill area within the outline based on the second printing mode.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
		
Regarding claim 13,
The primary reason for allowance for this claim is the inclusion of the limitations of a method comprising: 
receiving a print job comprising an outline and a fill area to be printed; 
defining a first subset of a plurality of nozzles as a first printing mode to print the outline; 
defining a second subset of the plurality of nozzles as a second printing mode to print the fill area,
 wherein the second subset comprises more nozzles than the first subset; and 
printing, by the plurality of nozzles, the print job based on the first printing mode and the second printing mode. 
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claim 15,
The primary reason for allowance for this claim is the inclusion of the limitations of a non-transitory machine readable medium storing instructions executable by a processor, the non-transitory machine-readable medium comprising: 
instructions to receive a print job comprising an outline and a fill area to be printed; 
instructions to define a first subset of a plurality of nozzles as a first printing mode to print the outline; 
instructions to define a second subset of the plurality of nozzles as a second printing mode to print the fill area, wherein the second subset comprises more nozzles than the first subset; and 
instructions to print the print job based on the first printing mode and the second printing mode by ejecting printing agent using the plurality nozzles.
It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 2-12, 14, and 16-20,
These claims are allowable due to their dependency on one of the claims listed above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853